Citation Nr: 1546865	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-31 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for anxiety disorder.

3.  Entitlement to a rating in excess of 10 percent for right shoulder strain.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from August 2006 to August 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010 (granted service connection for an anxiety disorder and assigned a 0 percent rating, effective August 28, 2010; denied service connection for PTSD) and October 2012 (granted service connection for right shoulder strain and assigned a 10 percent rating, effective August 28, 2010) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.  During this hearing, the Veteran indicated that in addition to seeking service connection for the additional diagnosis of PTSD, he also disagreed with the rating assigned for service connected anxiety disorder.  A review of the record reflects that the Veteran is seeking both service connection for PTSD and an increased rating for service connected anxiety disorder.  Thus, viewing all evidence in a light most favorable to the Veteran, the Board finds that it has jurisdiction of both issues and will proceed to consider them in the decision and remand below.

The issue of new and material evidence to reopen a claim for service connection for a low back disability has been raised by the record in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The issue of an increased rating for anxiety disorder is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.

FINDINGS OF FACT

1.  The Veteran served in combat, and has received an Axis I diagnosis of PTSD that is reasonably shown to be related to his combat experiences.

2.  In August 2015, prior to the promulgation of a Board decision in the matter of an increased rating for right shoulder strain, the Veteran requested that his appeal in this matter be withdrawn.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

2.  The criteria for withdrawal of an appeal are met as to the claim seeking an increased rating for right shoulder strain; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the benefits sought are either being granted, dismissed, or remanded for additional development (see below), discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) and of the adequacy of the notice the Veteran received at the hearing is not necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection - PTSD

The Veteran contends that service connection is warranted for PTSD.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of the claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As the Veteran served in combat and has an Axis I diagnosis of PTSD (and his exposure to a stressor event in service is not in dispute), what remains necessary for him to establish service connection for PTSD is competent evidence of a nexus to service.  In August 2014, a VA examiner related the Veteran's PTSD to his combat experience in Afghanistan, and specifically to a fear of hostile military or terrorist activity.  This opinion was made following a review of the record and an evaluation of the Veteran.  The examiner cited to the factual record, including the Veteran's combat exposure.  The Board finds this opinion to be highly probative evidence (regarding the diagnosis and etiology of PTSD).

The Board is aware that a June 2010 VA examiner did not find the Veteran to have an Axis I diagnosis of PTSD, however, the examiner did not include an adequate explanation for this opinion and notably, this opinion was made prior to the submission of additional evidence including psychiatric treatment. Thus, the Board finds this opinion is entitled to little probative weight.

In summary, the record shows that the Veteran served in combat, has an Axis I diagnosis of PTSD, and that a VA psychologist has related the PTSD to the Veteran's combat experience.  The criteria for establishing entitlement to service connection for PTSD are met.

Increased Rating - Right Shoulder Strain

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated in August 2015, the Veteran withdrew his appeal in the matter seeking an increased rating for right shoulder strain.  As he has requested withdrawal of his appeal in this matter, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in this matter.


ORDER

Service connection for PTSD is granted.

The Veteran's appeal seeking an increased rating for right shoulder strain is dismissed.



REMAND

In August 2015, the Veteran testified that his anxiety disorder [that is, his service connected psychiatric disability] has worsened since he was last examined in June 2010.  He reported increased nightmares, interference with his work, and anxiety that occasionally prevents him from getting out of bed.  He was last examined by VA to assess his anxiety disorder in June 2010.  [The Board notes that although he was examined for PTSD in August 2014, he was not specifically examined for his anxiety disorder.]  Considering the Veteran's allegation of worsening, the Board finds that an updated medical examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all updated or outstanding VA treatment records relevant to the Veteran's anxiety disorder.

2.  Then, schedule the Veteran for an appropriate psychological examination regarding his service-connected psychiatric disability.  The examiner should discuss the current severity of this disorder and address the functional limitation caused by such.  The record, to include this remand, must be made available to and reviewed by the examiner.

3.  Then review the record and readjudicate the claim remaining on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


